DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JERRY WARREN,
                              Appellant,

                                     v.

 WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee for the
 Structured Asset Mortgage Investments II Inc., Bear Stearns Mortgage
 Funding Trust 2007-AR1, Mortgage Pass Through Certificates, Series
                             2007-AR1,
                              Appellee.

                               No. 4D18-739

                               [March 6, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William Haury, Jr., Judge; L.T. Case No. 13-10112(11).

   Michael Jay Wrubel of Michael Jay Wrubel, P.A., Davie, for appellant.

  Jan Timothy Williams of Lapin & Leichtling, LLP, Winter Park, for
appellee.

PER CURIAM.

   Affirmed. See Bank of New York Mellon Trust Co. N.A. v. Fitzgerald, 215
So. 3d 116 (Fla. 3d DCA 2017).

CIKLIN, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.